Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is response to papers filed on February 26, 2021. Claim 1 has been amended.  Claim 3 has been previous cancelled.  No claim has been newly added.  Claims 10-11 and 13-22 have been withdrawn from further consideration for the reason of record.  Accordingly, claims 1-2, 4-9, and 12 are under consideration on the merit.

Examiner’s Notes on Election
Applicant argues that “As amended withdrawn claim 10 is provided in an independent claim format, by incorporating the limitations of instantly amended claim 1, and thus no undue burden would exist for the USPTO to consider independent claim 10 at this time, since its scope falls within the scope of independent claim 1, being actually narrower in scope than claim 1, due to the additional recitation of component (D) therein.
Accordingly, rejoinder and consideration of claim 10 (and claim 11, which depends from claim 10) is requested at present.”
Applicant’s arguments have been fully considered, but they are not found persuasive because changing the dependency does not change the subject matter.  Claim 10 required the additional recitation of component (D).  In addition, search burden being undue is a moot argument for lack of unity issue.  Undue search burden is not an issue in a lack of unity.


Withdrawn Claim Objections
The objection of claim 1 is hereby withdrawn in view of amendments dated 02/26/21. 

Withdrawn Claim Rejections
The rejection of claims 1-2, 4-9, and 12 rejected under 35 U.S.C. 112(b) is hereby withdrawn in view of amendments dated 02/26/21. 
Applicant’s amendments dated 02/26/21 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4-9, and 12 are rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Nocker et al (“Nocker”, US 20050008591 A1, published January 13, 2005) in view of Hawkes et al (“Hawkes”, US 20110041264 A1, published February 24, 2011)  
The claims embrace powdery composition comprising the following components (A), (B) and (C), wherein a molar ratio of component (B) to component (A), (B)/(A), is 0.1 or more: Component (A): an alkanolamine having an a solubility parameter (SP) of n the range of 10 (cal/ 3)l/2 through 16 (cal/cm3)l/2 measured by the Fedors method; Component (B): an aliphatic diol or an aromatic diol having an SP value by the Fedors method within ±6 (cal/ cm3)l/2 inclusive of the SP value of the component (A) as an alkanolamine providing that compounds corresponding to component (A) are excluded from component (B); and Component (C): a powdery carrier. 
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
The SP value of alkanolamine in claim 1 is a property of a compound or chemical.  Prior art teaches the same compound or chemical necessarily have the same property, thus, read on the limitations.  
Nocker is directed to a water-free composition for bleaching human hair (title and claim 1 of Nocker), preferably a powder ([0003], read on the preamble of powdery in the instant claim 1 and the water content in in the instant claim 9). Nocker teaches that, when the preparation is a powder, in particular inert pulverulent carrier materials, including pyrogenic silicon dioxide, starch powder, silica, etc., alkalizing agents, such as sodium metasilicate, surface-active substances, binding agents are used ([0018] and examples 1, 6-7, read on the limitation of component (C) in the instant claim 1, and the species of diatomaceous earth in n the instant claim 5).  Nocker also teaches that the bleaching of human hair with a preparation obtained by mixing a water-free composition (A), comprising at least a one compound with a bleaching or brightening effect, preferably a peroxide with an aqueous hydrogen peroxide composition (B) and the addition of gamma-oryzanol in the range of 0.001% to 10% by weight, calculated to the total composition ([0006-7], read on the same compound as the instant claim 12). Nocker further teaches that one of the preferred embodiments comprising brightening powder silicon dioxide ([0031]), hydrogen peroxide lotion ([0032]), and cream base containing 1,2-propyleneglycol (a 
While teaching alkalizing agents and adjusting pH to a desired value in a mixture, Nocker does not expressly teach the alkalizing agent is an alkanolamine as claimed.  The deficiency is cured by Hawkes. 
Hawkes is directed to hair treatment composition (title).  Hawkes teaches that the ready-to-use hair coloring formulations comprise at least 0.001 wt % of one or more compounds of the first aspect (([0070]).  Hawkes also teaches, in addition to compounds of the first aspect, the composition may include a second thiol component, a pH control agent, a thickener, a diluent, ([0072]). Examples of alkaline pH control agents suitable for use include ammonium hydroxide, dipropylamine, triethylamine, 1,3-diaminopropane, mono-ethanolamine, di- or tri-ethanolamine ([0083], read on the he limitation of component (A) in the instant claim 1 and the species in the instant claim 2); examples of diluent are butanol, propylene glycol, ethylene glycol monoethyl ether at a level preferably of from about 5% to about 99.98% ([0089-90], read on the limitation of component (B) in the instant claim 1 and the species in the instant claim 4).  Hawkes further teaches a substance which disrupts hydrogen bonding in the composition (a hydrogen bond breaker). Suitable examples include lithium bromide, urea, resorcinol, catechol, etc. ([0081], read on the he limitation of aromatic diol in the instant claim 1).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose an alkanolamine as taught by Hawkes as the particular alkaline pH control agent to be incorporated into the oral composition of Nocker.  A person of ordinary skill would have been motived to do so because the idea of combining two compositions (of Nocker and Hawkes) each of which is taught by the prior art to be useful for the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06(I). Thus, in view of the teachings of Nocker and Hawkes, there would have been a reasonable expectation that a powdery composition comprising an alkanolamine, a diol, and a carrier could be successfully prepared and used in human hair treatment.  
Regarding the specific a molar ratio of component (B) to component (A) in the instant claim 1, the principles of law are “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case the general conditions are taught by Nocker and Hawkes.  For example, Nocker teaches that the composition is preferably adjusted to achieves a pH-value of about 8 to about 11.5 ([0029]  of Nocker), while the compositions of Hawkes preferably have a pH in the range of from about 6 to about 11 ([0082]). It would be obvious to vary each ingredient to optimize the effect desired, depending upon the particular species (e.g. the type of alkaline agent), and application method of interest (liquid or powder), cost minimization, enhanced, and prolonged, or synergistic effects.

Response to Arguments 
Applicant’s arguments filed 02/26/2021 have been fully considered, but they are not found persuasive. 

In response, it should be pointed out that applicant's arguments against the references is not accurate.  First of all, claim 1 as written, requires component (A): an alkanolamine and Component (B): a compound an aliphatic diol or an aromatic diol.  As set forth in the rejection, the required elements of  an alkanolamine and an aliphatic diol are taught by Nocker (US‘591) and Hawkes (US‘264).  The SP values are properties of  an alkanolamine and an aliphatic diol. In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Applicants have further engaged in selective reading of the teachings of Nocker (US‘591) and Hawkes (US‘264) to formulate the grounds for not teaching the invention.  As set forth in the rejection above, Nocker teaches a powder composition is preferred; Hawkes teaches not only triethanolamine, but also monoethanolamine. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As evidenced by Knappe et al (see relevant art section), monoethanolamine is known to be used in powdery composition.  

In response, the composition of (A)+(B)+(C)+(D) is not the claimed subject matter in claim 1.  Claim 1, not claim 10, is under consideration on the merit.
For these reasons, the rejection is maintained.

Relevant Art
Knappe et al (US 20120021028 A1; Published January 26, 2012) is provided, but not cited, to show the state of art at the time when the invention was filed.
Knappe is directed to Powdery Composition for Shaping Keratin Fibers and Giving Them Shine (title). Knappe teaches that preferred alkanol amines are chosen from 2-aminoethan-1-ol ( monoethanolamine), triethanolamine, 3-aminopropan-1-ol, 4-aminobutan-1-ol, 1-aminopropan-2-ol (synonym isopropanolamine), 1-aminobutan-2-ol, 3-amino-2-methylpropan-1-ol, etc.  ([0196]). 

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617